DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishiyama et al. (US. Pub: 2007/0159846 A1). 
Regarding claim 1, Nishiyama discloses (in at least figs. 1-4) a light guide (20) that guides light emitted by a light source (21) to a portion around an illumination target ([0056]), the light guide (20) comprising: a light incident portion (see figs. 1-4) that the light emitted by the light source (21) enters; a light emitting portion (22a) that is provided around the illumination target (not shown; [0056]) and that emits the light that has entered; and a light distributing portion (22) that has a curved surface shape (as evident by at least figs. 1-3) and a slit portion (24a; best seen in at least fig. 3), and that distributes the light that has entered from the light source (21) across the slit portion (24a) directly toward the light emitting portion (22a), wherein the light incident portion (see figs. 1-4) is arranged at a position facing a light emitting surface of the light source (21) and has a width so as to cover at least the light emitting surface of the light source (21).
Regarding claim 4, Nishiyama discloses (in at least figs. 1-4) the light incident portion has a curved surface shape.

Regarding claim 7, Nishiyama discloses (in at least figs. 1-4) a light emitting device, comprising: the light guide (20) according to claim 1; the light source (21); and the illumination target ([0056]).

Claim(s) 1, 3-4 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Atkins et al. (US. Pat: 5,934,782) of record. 
Regarding claim 1, Atkins discloses (in at least figs. 7 and 8) a light guide (144) that guides light emitted by a light source (26) to a portion around an illumination target (22), the light guide comprising: a light incident portion (146a-c) that the light emitted by the light source (26) enters; a light emitting portion (see figs. 7 and 8) that is provided around the illumination target (22) and that emits the light that has entered; and a light distributing portion (i.e. the light distribution of the light guide) that has a curved surface shape (see figs. 7 and 8) and a slit portion (151, 152), and that distributes the light that has entered from the light source (26) across the slit portion (151, 152) directly toward the light emitting portion wherein the light incident portion (146a-c) is arranged at a position facing a light emitting surface of the light source (26) and has a width so as to cover at least the light emitting surface of the light source (26).
Regarding claim 3, Atkins discloses (in at least figs. 4, 7 and 8) a cutout portion (35, 38) that is provided in the reflecting portion and that reflects the light emitted by the light source (26) along the axis toward the light emitting portion (see fig. 4).
Regarding claim 4, Atkins discloses (in at least figs. 7 and 8) the light incident portion (146a-c) has a curved surface shape.
Regarding claim 7, Atkins discloses (in at least figs. 7 and 8) a light emitting device, comprising: the light guide (144) according to claim 1; the light source (26); and the illumination target (22).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US. Pub: 2007/0159846 A1).
Regarding claim 2, Nishiyama discloses (in at least fig. 3) a reflecting portion (22b) that reflects light in a direction toward the light emitting portion (22a); and a cylindrical light guiding portion (20) that guides the light that has entered the light incident portion toward the reflecting portion (22b), wherein the reflecting portion (22b) is formed along an axis of the light guiding portion (20), but is silent about a spiral shape.
However, Nishiyama discloses (in at least fig. 3) the reflecting portion (22b) is a serrated reflecting surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the reflection portion of Nishiyama through design choice. Applicant has not 
Regarding claim 3, Nishiyama discloses (in at least fig. 3) a cutout portion (i.e. the serrated surface) that is provided in the reflecting portion (22b) and that reflects the light emitted by the light source (21) along the axis toward the light emitting portion.
Regarding claim 5, Nishiyama discloses (in at least figs. 1-4) the light source (21), and the light guide (20) is made of a transparent material that is colored in a desired color ([0041]).
Nishiyama does not expressly disclose the light source emits white light. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a white light source in the device of Nishiyama, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art of made of record and not relied upon is considered pertinent to applicant’s disclosure. See Birman et al. (US. Pub: 2009/0316382 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875